USCA11 Case: 20-14483      Date Filed: 01/03/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14483
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MAHMOUD ALDISSI,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
          D.C. Docket No. 8:14-cr-00217-VMC-TGW-1
                    ____________________
USCA11 Case: 20-14483              Date Filed: 01/03/2022          Page: 2 of 5




2                           Opinion of the Court                        20-14483


Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       Mahmoud Aldissi, pro se, appeals the district court’s denial
of his compassionate-release motion under 18 U.S.C.
§ 3582(c)(1)(A). The district court denied Aldissi’s motion because
he failed to establish “extraordinary and compelling reasons” sup-
porting his release. 1 Aldissi asserts that his age and his blood disor-
der, Thalassemia, increase the chance that he will suffer severe
symptoms if he contracts COVID-19. Accordingly, Aldissi con-
tends that his age and medical disorder together constitute a phys-
ical condition that diminishes his ability to provide self-care in
prison and that he is therefore eligible for a sentence reduction.2
      District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under 18
U.S.C. § 3582(c). United States v. Jones, 962 F.3d 1290, 1297 (11th

1 The  district court also concluded that Aldissi failed to exhaust his administra-
tive remedies. Because the government concedes that Aldissi satisfied
§ 3582(c)(1)(A)’s exhaustion requirement, we do not address it. Br. of Appellee
at 7. This exhaustion requirement is not jurisdictional, and we will address the
merits of a prisoner’s claim if the government does not assert that he failed to
exhaust his administrative remedies. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021).
2We review de novo whether a defendant is eligible for a sentence reduction
under § 3582(c)(1)(A). United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.
2021). However, we review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for an abuse of discretion. Harris, 989 F.3d at 911.
USCA11 Case: 20-14483         Date Filed: 01/03/2022      Page: 3 of 5




3                       Opinion of the Court                  20-14483

Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021). Section 3582(c) pro-
vides, in relevant part, that
       the court, upon motion of the Director of the [BOP],
       or upon motion of the defendant after the defendant
       has fully exhausted all administrative rights to appeal
       a failure of the [BOP] to bring a motion on the defend-
       ant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facil-
       ity, whichever is earlier, may reduce the term of im-
       prisonment . . . , after considering the factors set forth
       in section 3553(a) to the extent that they are applica-
       ble, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction . . . and that such a
       reduction is consistent with applicable policy state-
       ments issued by the Sentencing Commission.
18 U.S.C. § 3582(c)(1)(A) (emphasis added).
       As we recently explained, to grant a reduction under
§ 3582(c)(1)(A), district courts must find that three necessary con-
ditions are satisfied: “support in the § 3553(a) factors, extraordinary
and compelling reasons, and adherence to § 1B1.13’s policy state-
ment.” United States v. Tinker, 14 F.4th 1234, 1237–38 (11th Cir.
2021) (per curiam). The absence of any one condition forecloses a
sentence reduction, and a district court needn’t address the three
conditions in any particular sequence. Id. at 1237.
       The “policy statement” applicable to § 3582(c)(1)(A) is found
in U.S.S.G. § 1B1.13. The commentary to § 1B1.13 states that ex-
traordinary and compelling reasons exist under any of the
USCA11 Case: 20-14483        Date Filed: 01/03/2022     Page: 4 of 5




4                      Opinion of the Court                20-14483

circumstances listed therein, provided that the court determines
that the defendant is not a danger to the safety of any other person
or to the community. As relevant here, the commentary lists a
prisoner’s medical condition as a possible extraordinary and com-
pelling reason warranting a sentence reduction if he (1) has a ter-
minal disease; or (2) is suffering from a physical or medical condi-
tion that diminishes his ability to provide self-care in prison and
from which he is not expected to recover. U.S.S.G. § 1B1.13.
        The policy statement in § 1B1.13 is applicable to all motions
filed under § 3582(c)(1)(A), including those filed by prisoners; ac-
cordingly, a district court cannot reduce a sentence under
§ 3582(c)(1)(A) unless it would be consistent with § 1B1.13. Bryant,
996 F.3d at 1262. We recently held that “the confluence of [a pris-
oner’s] medical conditions and COVID-19” did not constitute an
extraordinary and compelling reason warranting compassionate
release when the prisoner’s medical conditions did not meet the
criteria of § 1B1.13. United States v. Giron, 15 F.4th 1343, 1346
(11th Cir. 2021).
       Here, the district court acted within its discretion in find-
ing that Aldissi’s Thalassemia did not constitute an extraordi-
nary and compelling reason for his release because Aldissi failed
to show that his condition impairs his ability to care for himself
while in prison. See U.S.S.G. § 1B1.13; Bryant, 996 F.3d at 1249–
50; Giron, 15 F.4th at 1346–47.
    The potential that Aldissi may develop severe symptoms of
COVID-19 is too speculative to justify modifying his sentence
USCA11 Case: 20-14483          Date Filed: 01/03/2022      Page: 5 of 5




5                        Opinion of the Court                  20-14483

under § 1B1.13. Section 1B1.13 offers relief only to inmates who
are suffering from a physical or mental condition that diminishes
their ability to provide self-care in prison; Aldissi sought relief based
only on speculation that he may contract COVID-19 and, if he
does, that he may suffer severe symptoms. See U.S.S.G. § 1B1.13.
Aldissi does not allege that he currently has or has ever had
COVID-19, and his undisputed vaccination against the virus re-
duces his risk both of contracting it and of suffering severe symp-
toms if he contracts it. Accordingly, he has not shown that he is
eligible for relief because he is not currently, nor was he when he
filed his motion in the district court, suffering from a physical or
medical condition that diminishes his ability to provide self-care
and from which he is not expected to recover. We hold that the
district court did not abuse its discretion in concluding that Aldissi
failed to present extraordinary and compelling reasons for his re-
lease.
       AFFIRMED.